Cockrell, J.
Upon a joint indictment for the murder of Barney Griffin, Billy and George Best were convicted of manslaughter and each sentenced to a term of five years in the State prison.
It appears that these negroes with others were engaged in gambling; that Billy Best complaining of a lost nickle, drew his pistol and flourishing it around; Barney Griffin then placed his pistol on Billy’s neck threatening to shoot, and shortly thereafter though not immediately Billy and Barney began shooting at each other. During the fusillade George Best, a cousin of Billy, according to the State’s evidence, fired the shot that killed Barney, the only shot that struck him.
There was evidence that Billy did not shoot until stricken down by a bullet from Barney, and that George did no shooting at all. There was no evidence looking towards a conspiracy between Billy and George, or knowledge by Billy that George was taking part.
Under these circumstances we think the court erred in refusing to instruct that Billy Best was entitled to an acquittal, or he acted in lawful self defense, even though George may not have escaped upon that plea, and the general charge upon self defense being in the plural as to both should have been qualified or explained by the requested instruction.
This error causes a reversal as to Billy Best, but does not affect George Best, as to whom the judgment must be affirmed.
As the case goes back we think it proper to suggest that *34upon a future trial, should the evidence' develop as upon this record, that a charge be framed submitting to the jury whether Billy Best incited the act of George Best.
Affirmed as to George Best;
Reversed as to Billy Best.
Whitfield, C. J., and Taylor, Shackleford and Hocker, J. J., concur.